DETAILED ACTION

                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      Information Disclosure Statement
	The information disclosure statement filed on 01/30/2020 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala et al. (US 2018/0329035, hereinafter “Pacala”) in view of Hepper et al. (US 2016/0260269662 A1, hereinafter “Hepper”).

In regards to claim 1, Pacala discloses (See, for example, Fig. 2) a semiconductor device comprising an array of microcells, wherein each microcell in the array of microcells comprises: 
a single-photon avalanche diode (216, See also, Par [0063]); and 
(214) that covers the single-photon avalanche diode (216),

	Hepper while disclosing image sensors teaches (See, for example, 2A) that the microlens (102) has a thickness, a length, and a width and wherein a ratio of the length to the width is greater than 1 (See, for example, Par [0019]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pacala by Hepper because this would help provide improved phase detection pixel arrangements for the image sensors.  
In regards to claim 9, Pacala discloses (See, for example, Fig. 2) a semiconductor device comprising: an array of microcells, wherein the microcell comprises: 
a single-photon avalanche diode (216, See also, Par [0063]); and 
a microlens (214) that covers the single-photon avalanche diode (216).
Hepper while disclosing image sensors teaches (See, for example, 2A)  a first microcell of the array of microcells has an aspect ratio that is greater than 2:1 (See, for example, Par [0019]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pacala by Hepper because this would help provide improved phase detection pixel arrangements for the image sensors.  

In regards to claims 2-3 and 10, Pacala as modified above teaches (See, for example, Fig. 2A, Hepper) the ratio is greater than 2:1 (See, for example, Par [0019]); and the ratio is between 2:1 and 10:1 (See, for example, Par [0019]).  

(102) has an upper surface that is curved along the width (See, for example, Fig. 2A); and the upper surface of the microlens (102) has less curvature along the length than along the width (See, for example, Fig. 2A);

In regards to claims 6-7 and 13-14, the width is between 5 microns and 30 microns; and the length is between 15 microns and 220 microns.
Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   Furthermore, the specification contains no disclosure of either the critical nature of the claimed thickness range or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990). 

In regards to claim 11, Pacala as modified above discloses (See, for example, Fig. 2A, Hepper) the microcell has a width and a length that is longer than the width (Microlens 102 may have a length that is about twice as long as its width … Par [0019]), wherein the microlens has a first dimension parallel to the width and a second dimension parallel to the length, and wherein the microlens has an upper surface that is curved along the first dimension (See, for example, Par [0019]).

In regards to claim 12, Pacala as modified above discloses (See, for example, Fig. 2A, Hepper) the upper surface of (quench$3 circuit) and (SPAD or (single photon avalanche) )
the microlens (102) has less curvature along the second dimension (the curvature (degree of deviation from a straight line) is less because it covers a longer span of length) than along the first dimension (the curvature (degree of deviation from a straight line) is high because it covers a shorter span of dimension).

In regards to claim 16, Pacala as modified above discloses (See, for example, Fig. 2A, Hepper) the single- photon avalanche diode is a non-square, rectangular single-photon avalanche diode (Microlens 102 may have a length that is about twice as long as its width … Par [0019])..


Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala in view of Hepper as applied to claims 1 and 9 above, and further in view of Eldesouki et al. (US 2011/0266420 A1, hereinafter “Eldesouki”).

In regards to claims 8 and 15, Pacala as modified above discloses all limitations of claims 1 and 9 but fails to explicitly teach that each microcell further comprises: quenching circuitry coupled to the single-photon avalanche diode. 
	Eldesouki while disclosing a light detection device teaches (See, for example, Fig. 2) each microcell further comprises: quenching circuitry (208, see also Par [0035]) coupled to the single-photon avalanche diode (110). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate quenching circuitry of Eldesouki because this would help reduces a dead time of the light-detection circuit. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala in view of Hepper as applied to claims 1 and 9 above, and further in view of Takatsuka (WO2019131122 A1, hereinafter “Takatsuka”).

In regards to claim 17, Pacala discloses (See, for example, Figs. 1/2) a method of forming a semiconductor device comprising:
forming single-photon avalanche diodes (216, See also, Par [0063]) in a semiconductor substrate (See, for example, Par [0055]), wherein the single-photon avalanche diodes (216). 

 Pacala fails to explicitly teach that the single-photon avalanche diodes are arranged in an array of non- square, rectangular microcells. 
(Microlens 102 may have a length that is about twice as long as its width … Par [0019]). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pacala by Hepper because this would help provide improved phase detection pixel arrangements for the image sensors.  
	
However, Pacala as modified above further fails to teach that 
patterning microlens material over the single-photon avalanche diodes; and
reflowing the microlens material to form a plurality of non-square, rectangular microlenses. 

Takatsuka while disclosing imaging device teaches (See, for example, Fig. 12A) patterning microlens material over the single-photon avalanche diodes (a pattern of lens material 133A such as a photosensitive resin is formed inside the opening 124Q in the photolithography process…. See, Pars for Second Embodiment, First Example); and
reflowing the microlens material to form a plurality of non-square, rectangular microlenses (In the reflow process, the lens material 133A formed inside the opening 124Q is thermally reflowed. See, Pars for Second Embodiment, First Example).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further incorporate Takatsuka into Pacala because having the microlens surrounded by the light shielding unit would help improve light collection efficiency and sensitivity. 

In regards to claim 18, Pacala as modified above discloses (See, for example, Fig. 12A, Takatsuka) patterning the microlens material (133A)  over the single-photon avalanche diodes comprises:
depositing a layer of material over (133A) the single-photon avalanche diodes that has a uniform thickness; and patterning the layer of material (details of processing steps depicted in First Embodiments and in conjunction with Pars for Second Embodiment, First Example).

In regards to claim 19, Pacala as modified above discloses all limitations of claim 18 but fails to explicitly teach that depositing the layer of material over the single-photon avalanche diodes comprises spinning on the layer of material.
	It is well known in the art to use spinning for the purpose of depositing resin for the production of microlens. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use spinning because it is well known in the art to use spinning for the purpose of depositing resin for the production of microlens. 

In regards to claim 20, Pacala as modified above discloses that the microlens comprises resin (see, 133A, Pars for Second Embodiment, First Example, Takatsuka) but fails to teach that the microlens material comprises acrylic.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use acrylic material for microlens, since it has been held to be within the In re Leshin, 125 USPQ 416.

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893